Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 15-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 15-17, 20-21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Scalable Coding of Plenoptic Images by Using a Sparse Set and Disparities”).
To claim 1, Li teach a computer implemented method (Figs. 7-8) comprising:
	obtaining light-field content for a plurality of pixels of a sensor, wherein a ray of light sensed by a pixel of the sensor is represented by at least a first set of parameters (pages 82-83 section II);

	encoding a second set of parameters intended to be used to reconstruct the light-field content from the first set of parameters (pages 83-85 section IV, disparity maps);
wherein the second set of parameters comprises at least parameters related to a plurality of rays of light entering one a plane used for obtaining the first set of parameters (pages 85-86 section IV B).

To claim 8, Li teach a device for encoding a signal representative of a light-field content comprising a processor configured to: encode, for at least one pixel of a sensor, a first set of parameters representing a ray of light sensed by said pixel, encode a second set of parameters intended to be used to reconstruct the light-field content from the first set of parameters (as explained in response to claim 1 above). 




To claim 3, Li teach claim 1.
Li teach at least one parameter of the second set of parameters represents coordinates of the fitting plane (page 84, disparity maps) and wherein at least one parameter of the first set of parameters represents a distance between a coordinate of said ray of light and a plane fitting a set 

To claims 15 and 24, Li teach claims 1 and 8.
Li teach wherein the first parameters are considered as images (page 80 section I, microlens images or elemental images).

To claims 16 and 20, Li teach claims 1 and 8.
Li teach wherein said first parameters are a ray of light sensed by a pixel captured by the sensor (as explained in response to claim 1 above).

To claims 17 and 21, Li teach claims 1 and 8.
Li teach wherein the first parameters can be one of four set of parameters representing the rays of light sensed by the pixels of the sensor of the optical acquisition system are grouped in four pictures (page 85, left column, four EIs or elemental images or microlens images).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 18-19, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Scalable Coding of Plenoptic Images by Using a Sparse Set and Disparities”) in view of Anonymous (“Technical report of the joint ad hoc group for digital representations of light/sound fields for immersive media applications”).
To claim 2, Li teach claim 1.
But, Li do not expressly disclose encoding a third set of parameters representing color data associated to the ray of light represented by said first set of parameters.
However, Li does teach representing color by RGB channels in a plenoptic image (page 80 section I).
	Anonymous teach comprising: encoding a third set of parameters representing color data associated to the ray of light represented by said first set of parameters (pages 34-35 section 5.1.5, wherein the color C is coded, cf. equations 1-3; pages 39-47 sections 6.1.2-7.1.1, encoded color information for visual rendering), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Li, in order to further implementation of color encoding..

To claims 18 and 22, Li teach claims 1 and 8.
But, Li do not expressly disclose wherein at least one pixel of the parameter of either the first or the second or both parameters are images provided in a Computer Graphics Image.
Anonymous teach wherein at least one pixel of the parameter of either the first or the second or both parameters are images provided in a Computer Graphics Image (CGI) (pages 5, 13, 16, 20-21 of Anonymous, light-field content in computer-graphic image generation application, virtual reality), which would have been obvious to one of ordinary skill in the art 

To claims 19 and 23, Li and Anonymous teach claims 18 and 22.
Li and Anonymous teach wherein the CGI image(s) are at least partially simulated by a computer for a given scene description (pages 20-21, 67 of Anonymous).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Scalable Coding of Plenoptic Images by Using a Sparse Set and Disparities”) in view of Shi et al. (“Differential Coding”, Chapter 3).
To claim 4, Li teach claim 1.
But, Li do not expressly disclose wherein at least one parameter of the first set of parameters represents: a difference between a value representing the ray of light sensed by said pixel and a value representing a ray of light sensed by another pixel preceding said pixel in a row of the sensor, or when said pixel is the first pixel of a row of the sensor, a difference between a value representing the ray of light sensed by said pixel and a value representing a ray of light sensed by the last pixel of a row preceding the row to which said pixel belongs.
However, Li does teach plenoptic images are densely sampled with a different depth distribution and scene (page 86 section V).
	Shi teach at least one parameter of the first set of parameters represents: a difference between a value representing the ray of light sensed by said pixel and a value representing a ray .
	

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Scalable Coding of Plenoptic Images by Using a Sparse Set and Disparities”).
To claim 5, Li teach claim 1.
Li teach wherein independent codecs are used to encode the parameters of the first set of parameters (pages 81 right column, multiple encoders are applied, wherein multiple independent codecs implementation is also well-known in the art and obvious for incorporation by one of ordinary skill in the art by design preference, hence Official Notice is taken). 

To claim 6, Li teach claim 1.
Li teach wherein, when the second set of parameters comprises a parameter indicating that the first set of parameters is unchanged since a last transmission of the first set of parameters, only . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 12, 2021